United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
F.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2264
Issued: August 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2010 appellant filed a timely appeal of the June 28, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he abandoned
his hearing request. As more than 180 days have lapsed from the issuance of OWCP’s last merit
decision dated January 27, 2010 to the filing of this appeal, the Board has no jurisdiction over the
merits of the case.1 Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.3

1

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
2
3

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). By order
dated June 28, 2011, the Board exercised its discretion, pursuant to 20 C.F.R. § 501.5(a), and denied the request as
appellant failed to provide sufficient need for oral argument. The Board pointed out that his concerns could be
adequately addressed in a decision based on the case submitted on the record. Docket No. 10-2264 (issued
June 28, 2011).

ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
a hearing.
On appeal appellant contends that the notice of hearing was mailed to him at his prior
address which changed in January 2010 and he did not receive the hearing notice.
FACTUAL HISTORY
On August 6, 2009 appellant, then a 53-year-old aircraft electrician, filed an occupational
disease claim (Form CA-2) alleging that he sustained stress and related injuries, lightheadedness, ear-ringing and seeing stars, due to verbal abuse and harassment by his supervisor
on July 31, 2009.
Appellant submitted medical reports from several physicians regarding his stress
condition. In an August 3, 2009 medical report, Dr. Edward T. King, Board-certified in
occupational medicine, diagnosed chest pain.
By letter dated October 30, 2009, OWCP informed appellant that the evidence was
insufficient and advised him about the evidence needed to establish his claim. It allotted 30 days
for appellant to respond.
In an October 20, 2009 medical report, Dr. Jeffrey A. Crook, a Board-certified
cardiologist and internal medicine physician, diagnosed hypertension.
OWCP, by decision dated January 27, 2010, denied appellant’s claim on the grounds that
he did not submit sufficient factual and medical evidence to establish fact of injury in the
performance of duty.
Appellant requested an oral hearing which was scheduled as a telephonic hearing for 9:30
a.m. eastern time on June 8, 2010. OWCP provided appellant with the telephone number and the
pass code for accessing the hearing. It advised appellant that postponement of the hearing would
only be permitted upon receipt of documentation showing his nonelective hospitalization or that
the death of a spouse, parent or child prevented his attendance. The notice was mailed to
appellant’s address of record.
On June 8, 2010 appellant failed to call the toll-free number to participate in the
telephonic hearing.
By decision dated June 28, 2010, OWCP’s hearing representative found that appellant
failed to appear at the hearing and had abandoned his request. There was no evidence that he
contacted OWCP prior or subsequent to the scheduled hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
2

in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.6
OWCP’s procedure manual provides that a hearing can be considered abandoned only
under very limited circumstances.7 All three of the following conditions must be present: (1) the
claimant has not requested a postponement; (2) the claimant has failed to appear at a scheduled
hearing; and (3) the claimant has failed to provide any notification for such failure within 10
days of the scheduled date of the hearing. Under these circumstances, OWCP’s hearing
representative will issue a formal decision finding that the claimant has abandoned his or her
request for a hearing.8
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
a hearing.
The record establishes that, on April 27, 2010, in response to appellant’s timely request
for an oral hearing, the Branch of Hearings and Review mailed an appropriate notice of the
scheduled telephonic hearing to be held on June 8, 2010 at 9:30 a.m. eastern time. The hearing
notice was properly mailed to his last known address of record. The Board has held, in the
absence of evidence to the contrary, a letter properly addressed and mailed in the due course of
business is presumed to have arrived at the mailing address in due course. This is known as the
mailbox rule.9 The Board finds that as OWCP mailed the notice of hearing to appellant’s last
known address, there is no evidence to rebut the presumption that he received it and his
contention of nonreceipt is not supported by the record.10 The Board notes that the notice was
sent more than 30 days prior to the scheduled hearing date of June 8, 2010. The record
establishes that appellant did not call at the appointed time. Further, he did not request a
postponement of the hearing prior to June 8, 2010 or explain his failure to appear at the hearing
within 10 days of the scheduled hearing. Therefore, as all three conditions have been satisfied
pursuant to OWCP’s procedures, the Board finds that appellant abandoned his request for a
hearing.
4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

See M.B., Docket No. 10-1077 (issued March 17, 2011).

7

See V.C., Docket No. 10-1889 (issued March 11, 2011); Claudia J. Whitten, 52 ECAB 483 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
9

See e.g., Kenneth E. Harris, 54 ECAB 502 (2003).

10

Id.

3

On appeal appellant contends that the notice of hearing was mailed to a prior address that
changed in January 2010. In Jack Sucic,11 the Board found that it was the claimant’s
responsibility to inform OWCP of a change of address. The notice in question was sent to the
employee’s address of record and not returned to OWCP. The presumption arose that the notice
was forwarded to his new address and was received. The record establishes that OWCP advised
appellant of the June 8, 2010 hearing by notice of hearing dated April 27, 2010 which was sent to
his last known address of record12 and that the notice of hearing was not returned to OWCP. The
presumption is that the notice was received.13 Thus, OWCP’s June 28, 2010 decision was
proper.14
CONCLUSION
The Board finds OWCP properly determined that appellant abandoned his request for a
hearing.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
11

39 ECAB 1338 (1988).

12

20 C.F.R. § 10.127. “A copy of the decision shall be mailed to the employee’s last known address.”

13

See Kenneth E. Harris, supra note 9.

14

Gary L. Danbeck, Docket No. 98-1323 (issued January 27, 2000).

4

